Citation Nr: 1535733	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  15-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE
 
Entitlement to service connection for chronic lymphocytic leukemia, to include as due to exposure to asbestos and radar emissions.  
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1955 to October 1958.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  
 
This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §  20.900(c) (2014).  38 U.S.C.A. §  7107(a)(2) (West 2014).
 
 
FINDING OF FACT
 
The evidence preponderates against finding that chronic lymphocytic leukemia was demonstrated inservice or for many years thereafter, and it is not shown to be related to service.
 
 
CONCLUSION OF LAW
 
Chronic lymphocytic leukemia was not incurred in or aggravated by service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§  1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2014).  
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated June 2014 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims and, as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order.  
 
The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment and personnel records, private treatment records, and a VA examination report.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Relevant Laws and Regulations
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1131.  
 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  In order to prevail on the issue of entitlement to service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
Service connection for certain chronic diseases, including leukemia, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty.  38 U.S.C.A. §§  1112, 1137 (West 2014); 38 C.F.R. §§  3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. §  3.307(a).  
 
Service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. §  3.311(b) or established by competent scientific or medical evidence to be radiogenic disease), and if the VA Undersecretary for Benefits determines that a relationship in fact exists between the disease and the veteran's exposure in service.  
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. §  3.102.  
 
Analysis
 
The Veteran contends that his chronic lymphocytic leukemia is the result of exposure to asbestos, radar emissions, paint chips, and cleaning agents during active duty service.  The service treatment records do not show that the appellant reported complaints, and there were no findings of leukemia inservice.  Hence, there is no evidentiary basis to grant service connection on a direct basis. 
 
The Veteran has been diagnosed with chronic lymphocytic leukemia since June 2005, 47 years after the end of his active duty service, and the record contains no evidence of the disease prior to that point.  Presumptive service connection as a chronic disease under 38 C.F.R. §  3.307(a) and 3.309 is therefore not warranted.  
 
The record also contains no evidence showing that radar emissions are a form of ionizing radiation.  Even if the Board were to concede that point, the list of radiogenic diseases in 38 C.F.R. §  3.311(b) specifically excludes chronic lymphocytic leukemia.  Presumptive service connection as a radiogenic disease is therefore also not warranted.
 
The only remaining path by which the Veteran could establish entitlement to service connection is through medical evidence demonstrating a nexus between chronic lymphocytic leukemia and exposure to asbestos, radar, paint chips, or cleaning agents.  The appellant's private treatment records, however, contain no opinion as to the etiology of his chronic lymphocytic leukemia and the claimant has submitted no medical opinions or medical literature suggesting a link between the disease and exposure to any of the above.  
 
The Veteran was afforded a VA examination in October 2014.  The VA examiner opined that it was less likely than not that exposure to asbestos caused the Veteran's chronic lymphocytic leukemia because there was no medical literature to establish a causal relationship between the two.  The examiner quoted medical literature in support of this opinion.  
 
The only evidence in favor of a causal relationship between the Veteran's active duty service and chronic lymphocytic leukemia consists of the appellant's own lay statements.  The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, however, with no pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of chronic lymphocytic leukemia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's lay opinion that his chronic lymphocytic leukemia is related to exposure to asbestos, radar emissions, paint chips, or cleaning agents is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.  
 
The VA examiner offered no opinion with regard to any causal link between chronic lymphocytic leukemia and exposure to radar emissions, paint chips, or cleaning agents.  Because there is nothing to substantiate the Veteran's allegations of a causal relationship, a remand for an additional medical opinion is not necessary.  38 U.S.C.A. §  5103A(d)(2); Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992) (The duty to assist is not a duty to participate in a fishing expedition.)

Because the only medical opinion of record is unfavorable to the Veteran's claim, the preponderance of the probative evidence weighs against the claim.  Hence, the claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER
 
Entitlement to service connection for chronic lymphocytic leukemia, to include as due to exposure to asbestos and ionizing radiation, is denied.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


